                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN ANTHONY ASHELMAN,                            No. 4:17-CV-02393

                Plaintiff,                        (Judge Brann)

        v.                                        (Magistrate Judge Arbuckle)

EVANGELICAL COMMUNITY
HOSPITAL FACILITY, et al.,

                Defendants.

                                      ORDER

                                   MAY 15, 2019

        On April 9, 2019 Magistrate Judge William I. Arbuckle recommended that

this Court dismiss all claims in Sean Anthony Ashelman’s Amended Complaint. No

timely objections were filed to Magistrate Judge Arbuckle’s Reports and

Recommendations. Finding no clear error on the face of the record, IT IS HEREBY

ORDERED that:

   1.        The Report and Recommendation at ECF No. 42 is ADOPTED IN ITS

             ENTIRETY, and all claims against Shawn Burns are DISMISSED

             WITHOUT PREJUDICE.

   2.        The Report and Recommendation at ECF No.43 is ADOPTED IN ITS

             ENTIRETY; the Motion to Dismiss at ECF No. 31 is GRANTED; and

             all claims against Evangelical Community Hospital Facility, Bradley
     Moyer, Susan Snook, Beverly Lloyd, Patricia Cox, Rose Edwards, Diane

     Zimmerman, and Heather Smith are DISMISSED WITH PREJUDICE.

3.   The Motion for Summary Judgment at ECF No. 32 is DENIED AS

     MOOT.

4.   The Clerk of Court is directed to close this case.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
